PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm for substantially the reasons articulated by the magistrate judge.
The appellant fails to establish that substantial evidence did not support the ALJ’s decision. Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218 (1st Cir.1981). Among other problems, he does not explain how the ALJ’s assessment of the medical evidence was undercut by any information in the record concerning his workers’ compensation status. The ALJ presented a detailed analysis of the record. He was not obligated to discuss every bit of evidence. The appellant could not undermine the decision merely by invoking his disability status under another standard. 20 C.F.R. § 404.1504; Sitar v. Schweiker, 671 F.2d 19 (1st Cir.1982). The appellant makes no showing that the ALJ ignored material evidence.
Affirmed. 1st Cir. Rule 27(c).